             Case 1:20-cv-00502-TCB Document 171-11 Filed 08/31/21 Page 1 of 6
                                                                                          EXHIBIT 12




From: MaChelle Joseph <MJoseph@gtathletics.org>
Sent: Tuesday, July 24, 2018 10:54 AM
To: Theresa Wenzel
Subject: Timeline update

Timeline of harassment /targeting
Retaliation

Jan2013
 mike Bobinski hired
Sept 2013
 Shoshanna Engel is hired as director of compliance
 this is when I first began to feel targeted
By her she was adversarial from the beginning
  went to her because she was trying to take one of my players boyfriends (Mbb student athlete ) off campus
for ice cream and my player came to me and felt uncomfortable with it .
She said "you just don't like me when I told her how my player felt
                                II




Sept 2014
 Marvin Lewis hired as CFO /oversees HR
 my budget has not been increased since it has only decreased
 he was hostile in budget meetings and combative

May 2015
 Marvin will not allow me to use salary previously approved (year before ) to hire qualified assistant coaches
Reduced WBB staff salary pool

Sept 2015

 Marvin /Shoshanna and mike Bobinski accuse mj and Theresa of excessive alcohol intake a football game
 mj receives letter of reprimand (even tho my attorney submitted a rebuttal letter and donor wrote letter
stating I was not drunk. Also had doctor note)
 Theresa Wenzel SWA is told they will not renew her contract
 neither Theresa or I had anything in our personnel file .

December 2015
Theresa wenzel leaves GT as swa
 mike Bobinski becomes sport administrator for WBB

March 2016
Bobinski fires MBB coach hires Josh Pastner
Marvin Lewis named sport administrator for Mbb along with CFO title
Mbb staff salaries increased dramatically
more upgrades to Mbb Lockerroom

                                                       1
                                                                                             Wenzel 00115
              Case 1:20-cv-00502-TCB Document 171-11 Filed 08/31/21 Page 2 of 6
                                                                                        EXHIBIT 12
April 2016
 Karen Sugrue retires as mj office manager /special assistant to head coach

June 2016
 ginger Sanford hired to replace Karen Sugrue on WBB staff

August 2016
 Joeleen akin hired as SWA /WBB oversight
 Bobinski resigns goes to Purdue
 Paul Griffin calls mj and asks her to talk to president Peterson about naming him interim AD
 mj speaks to pres Peterson about Griffin

 Paul Griffin named interim AD
 mj speaks to Joeleen about concerns ginger Sanford could not do the job and about excessive time off
requests
 Joeleen seems to be willing to assist mj with helping me draft a letter to her and offering to speak to her

September 2016
 Joeleen calls mj over to the office and tells her she needs to meet with me with hr about ginger said I needed
to come immediately
 when I got to the office Joeleen was not there it was Julie Joyce from HR and the hr hired outside attorney
named ginger Mcrae.
They interviewed me for 3 hours about a complaint ginger sanford filed with hr.
 I found several emails from the GT attorney ginger mcrae to ginger sanford telling her to get on my email and
pull up more evidence .
 I also found proof that ginger Sanford doctored emails in my email account
Which I reported to Joeleen Akin and Paul griffin

 I was also questioned about recording a budget meeting with Marvin Lewis as ginger Sanford had gone Thur
my desk and took my recorder (we have emails requesting my property back )
  around this time I found out that Marvin Lewis and ginger Sanford had a prior relationship (she had attended
his wedding )
 I taped my budget meeting because I had no swa with me and he had been verbally abusive in the past
 I never got the recordings or the property back

October 2016
hired Matthew Johns to represent me

November 2016
called into campus HR with Paul Griffin , Joeleen Akin and Julie Joyce
Where I was given a "final warning document and was told my attorney could not attend with me
                                    II



 I refused to sign the document only signed receipt of it

Todd Stansbury hired as Atheltic Director


February 2016
                                                        2
                                                                                             Wenzel 00116
             Case 1:20-cv-00502-TCB Document 171-11 Filed 08/31/21 Page 3 of 6
                                                                                        EXHIBIT 12
 I tell Joeleen that I have seen pictures of Shoshanna and Marvin and know that they are in an intimate
relationship and it is hindering my ability to do my job because they oversee the finances and compliance and
Shoshanna is over title 9 and gender equity and I feel that there is a conflict of interest

after this I feel that both Marvin and Shoshanna began retailing against me and my program

my staff voiced concerns several times about compliance being adversarial and "knit picking" wbb.

 Marvin refused to proved any financial support to move the needle for the program and Catherine green (my
then director of basketball operations) was in tears a lot because of how he treated her in meetings and how
he made her job harder

Spring 2016
 I meet face to face with bud Peterson and tell him I am having my attorney submit a response to the "final
warning and he told me he knew nothing about a final warning .
        II



I told him he was cc'd on the document

 I submit my response via my attorney to the "final warning letter
                                                             II



To Todd Stansbury president Bud Peterson and campus HR.

Fall 2016
 mj called into HR again told I can not bring my attorney and meet with Julie Joyce who tells me they will not
rescind the final warning regardless of the evidence I provided .

 I am told my gtwbb student athlete that GT is going to fire me and she was told from a representative of FCA
on campus . She provides me with a text message of it .
I have Kat directly tell Todd Stansbury this with Felicia Tucker (my atheltic trainer at the time )in the room

mark Roundtree is hired as deputy AD

 Eric Reveno verbally attacks me in the arena and gets in my physical space in front of Mbb /WBB student
athletes . I report this to swa Joeleen Akin .
She responds that she spoke to Todd and if I have an issue go to campus hr .
 Reveno writes me a letter of apology

February 2017
 gtwbb asst coach goes to hr and says that I threw a clip board at her in the Lockerroom at uva
 she doesn't show up for practice or game for 3 days
  I call Joeleen Akin and she says she knows nothing about it
  my staff and I are called into campus hr with an outside attorney and Julie Joyce and we are all interviewed
 the attorney finds me innocent

April 2017
 gtwbb goes to championship game of wnit
 Mbb goes to championship of nit

josh Pastner gets contract extension /I do not

                                                       3
                                                                                            Wenzel 00117
              Case 1:20-cv-00502-TCB Document 171-11 Filed 08/31/21 Page 4 of 6
                                                                                      EXHIBIT 12
mark Roundtree named sport administrator for WBB

May 2017
 Liz Balogun takes official visit to GT and commits to GT

July 2017
 FSU head coach sue Semrau calls me and says that my male assistant is cheating to get players and she
believes he paid for Liz Balogun
 I told mark Roundtree about the phone call

  I interview my staff and Liz . I have documented all the information.
I report everything back to mark Roundtree

August 2017
 I fundraise 300k yo take team on foreign tour

September 2017
  mj makes request to fundraise for a WBB lockerrooom in meeting with Todd Stansbury and mark roundtree I
discuss how we have not had a new Lockerroom or very few renovations since 1992. I also share my concern
About title 9 issue because the WBB players have to go Thur the Mbb Lockerroom to get to the practice facility
.

November 2017
WBB signs top 10 recruiting class including 2 McDonald's all Americans

March 2018
  WBB wins 20 game (1o/12 years) and goes to sweet 16 of wnit (11/12 years in a row making post season play
)


April 2018


I receive permission to begin fundraising for Lockerroom

my agent begins contract extension talks with mark Roundtree

 mark Roundtree meets with 2 of my 5 seniors to ask them about their experience with our program and
Antonia Peresson emails me and documents her conversation because she felt that he was trying to make her
say things about me that she didn't feel


 my agent is told "Machelle needs to make ncaa tournament. She hasn't been in a long time . (4 years) he also
talks about how they are spending a lot of money on WBB.
My agent asks what their intentions are and mark says they are not firing me and he would talk to Todd about
the contract .

I am asked to do a swot analysis on my staff from GTAA hr
                                                        4
                                                                                          Wenzel 00118
             Case 1:20-cv-00502-TCB Document 171-11 Filed 08/31/21 Page 5 of 6
                                                                                        EXHIBIT 12
(I sent to you )
During this meeting I am questioned extensively by Shoshanna about why I need more travel money and
Marvin is challenging me on numbers I received from the acc
 Phyllis LaBaw Assoc ad for academics comments to me that they have not treated any other coach this way
and that my presentation was the best she had seen

May 2018
 mark tells me Joeleen was not behind my "final warning and said she was forced into signing it he indicated
                                                            If



that Paul griffin did her wrong

I mentioned to him my concerns about Shoshanna and Marvin and how it is interfering with my ability to do
my job
He also voiced concerns with them and how they think it's all about them

 I meet with Joeleen at the acc meetings and she tells me she didn't want to write the final warning but she
did it to "protect me". She said they told me I had to "get her under control .
She said I walked into a "shit show and didn't know what was going on.
                                   If




 I get called into marks office after a head coaches meeting and Todd and Shoshanna come in and tell me that
the NCAA sent a letter to inquiry into WBB and I needed to get an attorney

 I asked my attorney to make sure they knew I didn't feel I could get an objective inquiry with Shoshanna
leading it

 I was interviewed by John long (outside counsel for gt)
Shoshanna , pat Mckenna GT attorney , Matthew John my attorney

 John long tells my attorney that they "don't have anything on coach Joseph but the Univeristy is requesting
                                                                              If



a copy of her financial statements for a year and a follow up meeting


June 2018
 mj meets 2 times with Joeleen I tell her I feel targeted and harassed as well as several of the female coaches
I tell her it's awkward with Shoshanna and Marvin being a couple and him being over Mbb and cfo

 Joeleen told me she had previously gone to Todd about this and he said that president Peterson approved
their relationship and there was nothing he could do

June 19 rob Norris resigns states he felt WBB was targeted

mark Roundtree tells me rob has attitude problem and he looks like he has something to hide

 I explain that none of my assistant coaches have contracts that they expired on April 30 and it's June


 John long calls my attorney to say the university was caught off guard by robs resigning and want to
reschedule my follow up interview

                                                        5
                                                                                            Wenzel 00119
                 Case 1:20-cv-00502-TCB Document 171-11 Filed 08/31/21 Page 6 of 6
                                                                                                           EXHIBIT 12
 July 10 2018
Shoshanna calls Felicia (now on my staff as director of student athlete development )



Sent from my iPhone
                                  MaChelle Joseph
                                  Head Women's Basketball Coach
                                  Georgia Tech Athletic Association
                                  150 Bobby Dodd Way NW | Atlanta, Georgia | 30332
                                  mjoseph@athletics.gatech.edu
 GEORGIA TECH.                    W: 404.894.5406
                                  Web |Facebook |Twitter



Disclaimer

The information contained in this communication from the sender is confidential. It is intended solely for use by the recipient and
others authorized to receive it. If you are not the recipient, you are hereby notified that any disclosure, copying, distribution or
taking action in relation of the contents of this information is strictly prohibited and may be unlawful.

This email has been scanned for viruses and malware, and may have been automatically archived by Mimecast Ltd, an innovator in
Software as a Service (SaaS) for business. Providing a safer and more useful place for your human generated data. Specializing in;
Security, archiving and compliance. To find out more Click Here.




                                                                   6
                                                                                                                Wenzel 00120
